ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of these cases en banc. Sixth Circuit Rule 35(a) provides as follows:
“The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to *1204stay the mandate and to restore the case on the docket sheet as a pending appeal.”
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and the cases are restored to the docket as pending appeals.
It is further ORDERED that the appellant cross-appellee file a supplemental brief not later than Thursday, March 13, 2003 and the appellee cross-appellant file a supplemental brief not later than Monday, April 14, 2003.
The Clerk will schedule these cases for oral argument as directed by the Court.